Name: Council Regulation (EC) No 709/95 of 27 March 1995 amending Regulation (EEC) No 2552/93 imposing a definitive anti-dumping duty on imports of artificial corundum originating in the People's Republic of China, the Russian Federation and Ukraine, with the exception of those products sold for export to the Community by companies whose undertakings have been accepted
 Type: Regulation
 Subject Matter: political geography;  competition;  industrial structures and policy;  Asia and Oceania;  miscellaneous industries;  coal and mining industries
 Date Published: nan

 1 . 4. 95 EN Official Journal of the European Communities No L 73/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EC) No 709/95 of 27 March 1995 amending Regulation (EEC) No 2552/93 imposing a definitive anti-dumping duty on imports of artificial corundum originating in die People's Republic of China, the Russian Federation and Ukraine, with the exception of those products sold for export to the Community by companies whose undertakings have been accepted product sold for export to the Community by companies whose undertakings had been accepted. THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 3283/94 of 22 December 1994 on protection against dumped imports from countries not members of the European Commu ­ nity ('), and in particular Article 8 thereof, Having regard to the proposal from the Commission submitted after consultation within the Advisory Committee, Whereas : B. Withdrawal of undertaking (2) The company V/O Stankoimport, an exporter in the Russian Federation which had given an under ­ taking in the abovementioned proceeding, informed the Commission services, in the context of its regular reporting on the implementation of the undertaking, that it had started exporting certain types of artificial corundum which it had declared not to export in the undertaking. Stan ­ koimport also alleged that it was having difficulty in selling for export to the Community certain other types of artificial corundum at the prices stipulated in the undertaking, due to changes in market conditions. To verify this allegation, the Commission services visited the company on 20 September 1994. On 21 November 1994, Stan ­ koimport informed the Commission services that it had decided to withdraw its undertaking, effective as from 1 January 1995. A. Previous measures ( 1 ) By Decision 91 /512/EEC of 25 July 1991 (2), the Commission accepted undertakings given in connection with the review of anti-dumping measures concerning imports of artificial corundum originating in the Soviet Union, Hungary, Poland, Czechoslovakia, the People's Republic of China, and in connection with the anti-dumping proceeding concerning imports of artificial corundum originating in Brazil and Yugoslavia. By Council Regulation (EEC) No 2552/93 (3) a definitive anti-dumping duty was imposed on imports of artificial corundum origina ­ ting in the People's Republic of China, the Russian Federation and Ukraine, with the exception of the C. Definitive duty (3) Article 8 (9) of Regulation (EC) No 3283/94 states that in case of withdrawal of an undertaking, a defi ­ nitive duty shall be imposed on the basis of the facts established within the context of the investi ­ gation which led to the undertaking, provided that such investigation was concluded with a final deter ­ mination on dumping and injury. The investigation leading to the acceptance of Stankoimport's under ­ taking by Decision 91 /512/EEC was concluded with a final determination for the Soviet Union of dumping and injury caused thereby, together with a determination that the imposition of anti-dumping measures was in the interest of the Community. (') OJ No L 349, 31 . 12. 1994, p. 1 . Regulation amended by Re ­ gulation (EC) No 355/95 (OJ No L 41 , 23 . 2. 1995, p. 2). (2) OJ No L 275, 2. 10 . 1991 , p. 27. (3) OJ No L 235, 18 . 9 . 1993, p. 1 . No L 73/2 ( EN-! 1 . 4. 95Official Journal of the European Communities Had it not been for the acceptance of Stankoim ­ port's undertaking, an anti-dumping duty would have been imposed of 9,8 % . The same rate was subsequently used in Regulation (EEC) No 2552/93 as the duty applicable to exporters from the Russian Federation other than Stankoimport. The Council thus considers that the exemption in Regulation (EEC) No 2552/93 for Stankoimport from the duty of 9,8 % should now be revoked and that, consequently, Regulation (EEC) No 2552/93 should be amended so that the same duty of 9,8 % applies to all exporters from the Russian Federa ­ tion, HAS ADOPTED THIS REGULATION : Article 1 Article 1 (5) of Regulation (EEC) No 2552/93 shall be deleted. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 March 1995. For the Council The President M. GIRAUD